PER CURIAM.
Anthony Albert Ferrari appeals the summary denial of his rule 3.850 motion for post-conviction relief. We affirm without discussion as to the appellant’s second ground for relief, but reverse the summary denial as to the first ground. See Jones v. State, 782 So.2d 552 (Fla. 5th DCA 2001). The lower court’s remark to the appellant’s aunt, stating the appellant would only serve seventy-five percent of his sentence, distinguishes the instant case from Evans v. State, 763 So.2d 1109 (Fla. 4th DCA 1999), rev. denied, 767 So.2d 456 (Fla.2000).
The order of summary denial is therefore reversed as to the first ground only and remanded for either an evidentiary hearing or the trial court’s attachment of record portions conclusively refuting the appellant’s first ground for relief.
AFFIRMED in part, REVERSED in part, and REMANDED.
FARMER, C.J., SHAHOOD and MAY, JJ., concur.